Citation Nr: 0812981	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  02-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as due to an undiagnosed 
illness.

2.  Entitlement to an increased disability rating for 
pseudofolliculitis barbae and folliculitis, currently rated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to May 1993, 
to include service in the Southwest Asia Theater of 
Operations during the Persian Gulf War during which time he 
received the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June 2001 and 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  By the June 
2001 rating decision, the RO denied the veteran's bilateral 
shoulder claim.  The subsequent January 2002 rating decision 
granted service connection for pseudofolliculitis barbae, 
evaluated as noncompensable (zero percent disabling) 
effective July 13, 2001.  

The veteran and his spouse provided testimony at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge in June 2006.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.

In January 2007, the Board remanded these claims to the VA 
Appeals Management Center (AMC) for further development.  In 
an August 2007 rating decision, a 10 percent disability 
rating was assigned for the previously service-connected 
pseudofolliculitis barbae and the now service-connected 
folliculitis effective July 13, 2001.  In an August 2007 
supplemental statement of the case, the AMC continued the 
previous denial of service connection for a bilateral 
shoulder disorder.  The case is once again before the Board.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is 
required.

In an April 2005 statement, the veteran raised the issue of 
service connection for a dental condition.  This matter is 
referred to the RO for appropriate action.


REMAND

For reasons expressed immediately below, the Board believes 
that these issues must be remanded for further procedural and 
evidentiary development.

1.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as due to an undiagnosed 
illness.

Reasons for remand

Additionally submitted evidence

In November 2007, the Board received private treatment 
records pertaining to this claim.  This evidence was not 
reviewed by the AMC.  In January 2008, the Board wrote to the 
veteran and asked him whether he would waive agency of 
original jurisdiction (AOJ) consideration of such evidence 
pursuant to 38 C.F.R. § 20.1304 (2007).  In January 2008, the 
veteran declined to waive AOJ consideration of the additional 
evidence.  Therefore, the evidence must initially be 
considered by the AMC.

Temporary file

A June 2006 deferred rating decision reflects that a 
temporary file was established to process the veteran's claim 
for a total disability rating based on individual 
unemployability (TDIU).  This temporary file has not been 
associated with the veteran's claims file and needs to be 
associated with the claims file.

VA medical records

At the hearing, the veteran testified that he had received 
treatment for his shoulder disorder at the VA medical center 
(MC) in Montgomery, Alabama around a year after his 
separation from active duty in May 1993.  These records as 
well as recent treatment records need to be obtained.  In 
that regard, a review of the claims file reflects that 
records from that facility for the period from August 2000 to 
July 2007 have been obtained.

Social Security Administration records

At a June 2007 VA examination, the veteran reported that he 
is receiving Social Security disability benefits.  Records 
from the Social Security Administration need to be obtained.

VA examination

The veteran served in the Persian Gulf War and earned the 
Combat Infantryman Badge.  He alleges that he had a bilateral 
shoulder injury when he fell off a tank during the Persian 
Gulf War.  Transcript, page 9.  The veteran's in-service 
bilateral shoulder injury is presumed to have occurred.  
38 U.S.C.A. § 1154.  A March 1997 private treatment record 
reflects that the veteran had chronic bursitis with 
impingement of the right shoulder.  More recently, a report 
of a May 2001 VA examination reveals a diagnosis of bilateral 
shoulder pain.  A medical examination and a medical opinion 
are needed to determine whether the veteran has a diagnosed 
shoulder disorder; if so, whether the disorder is related to 
his in-service injury; and if not, whether the disorder 
manifested by shoulder pain is related to his period of 
active service during the Persian Gulf War.  



2.  Entitlement to an increased disability rating for 
pseudofolliculitis barbae and folliculitis, currently rated 
as 10 percent disabling.

Reason for remand

Veterans Claims Assistance Act of 2000 (VCAA) notice

While the RO and the AMC provided notice as to as to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006, in light of the subsequent Court decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), more 
detailed notice must be provided.  

The Court in Vazquez-Flores held that a notice letter must 
inform the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  The March 2006 and 
January 2007 VCAA letters did not satisfy that requirement.  
Also, the veteran is rated under a Diagnostic Code that 
contains criteria necessary for a entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  In this case, the Diagnostic 
Code in question pertains to specific percentages of skin 
symptomatology relative to the entire body and exposed areas.  
The notice letters did not provide at least general notice of 
that requirement.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A VCAA notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
should be furnished to the veteran, with 
a copy to his representative.  The VCAA 
notice should inform the veteran that 
that, to substantiate a claim, the 
veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity and the effect that 
worsening has on the veteran's employment 
and daily life.  The VCAA notice should 
also inform the veteran that he is rated 
under a Diagnostic Code that contains 
criteria necessary for a entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life 
(such as a specific measurement or test 
result).  As such, notice of the specific 
criteria of Diagnostic Code 7828 should 
be provided.

2.  VBA should obtain from the RO the 
veteran's temporary file pertaining to 
his claim for TDIU and associate it with 
the veteran's claims file. 

3.  VBA should attempt to obtain records 
pertaining to the veteran from the 
Montgomery VAMC from June 1993 to July 
2000 and from August 2007 to the present.  
Any treatment records so obtained should 
be associated with the veteran's claims 
file.

4.  VBA should contact the veteran for 
information concerning his receipt of 
Social Security benefits.  Thereafter, 
VBA should contact the Social Security 
Administration in order to obtain any 
records pertaining to the veteran.  Any 
such records so obtained should be 
associated with the veteran's VA claims 
folder.

5.  VBA should schedule the veteran for a 
VA examination to determine the nature 
and extent of his bilateral shoulder 
disorder.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  

If a shoulder disorder is diagnosed for 
the disorder manifested by bilateral 
shoulder pain, the examiner should opine 
on whether it is as least as likely as 
not that the disorder is related to his 
period of active service, including his 
in-service shoulder injury during the 
Persian Gulf War.  

The examiner should identify any 
complaint regarding the disorder 
manifested by bilateral shoulder pain 
that cannot be explained by a known 
disorder.  For each such complaint, the 
examiner should indicate whether the 
complaint is corroborated by objective 
signs or symptoms.  

The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.  A report of the examination 
should be associated with the veteran's 
claims file.

6.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

